Citation Nr: 0905421	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for blood clots of the 
legs and lungs.

2.  Entitlement to an increased rating for service-connected 
low back strain with degenerative joint disease, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1972.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The Board Remanded the appeal in 
January 2006.  

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran currently contends, in his August 2008 argument, 
that his severely limited range of motion of the lumbar spine 
warrants a 40 percent evaluation for his service-connected 
low back disability.  Prior to the January 2006 Board Remand, 
the Veteran primarily contended that the diagnosis of the 
service-connected back disability was not accurate, and that 
he was entitled to an increased evaluation for his service-
connected disability based on neurologic manifestations.  It 
appears that the RO may have thereafter recharacterized the 
Veteran's service-connected back disability as low back 
strain with degenerative joint disease, such as in a 
statement of the case, although the Board is unable to find a 
rating sheet confirming this change.

Following the January 2006 Board Remand, medical opinions 
were obtained from GS, MD in July 2006, from JT, MD, in July 
2006, and from MK, MD in October 2006.  The opinions 
addressed primarily the contention that neurologic 
manifestations warranted an increased evaluation for service-
connected back disability.  To the extent that the opinions 
discuss the etiology of the limitation of lumbar motion, the 
opinions of the orthopedic specialists and the neurology 
specialist as to whether current limitation of motion of the 
lumbar spine is a manifestation of the service-connected 
lumbar disability are contradictory.  Further development is 
required to reconcile the opinions.  

The Veteran sought treatment for back pain in August 1969.  
He was not thereafter treated for back pain in service, and 
his spine, musculoskeletal system and lower extremities were 
described as normal at the time of July 1972 discharge 
examination.  Following a 1973 claim, the Veteran was awarded 
service connection for mild low back strain, and a 10 percent 
evaluation was assigned under DC 5295.  In 1987, the Veteran 
sustained numerous injuries, including a T3-T4 compression 
fracture.  A 1988 claim for an increased evaluation for the 
service-connected back disability was denied.  In 1989, he 
underwent decompression of the T3-T4 fracture.  In 2001, 
laminectomy of C5-C6 was performed to alleviate stenosis.  
The medical evidence as to the Veteran's many neurologic 
symptoms since that time is complex.  

Dr. S. assigned a diagnosis of chronic lumbar and lumbosacral 
strain/sprain with limited motion and lumbar muscle spasm in 
his 2006 opinion.  Dr. K.'s 2006 opinion noted that there was 
no evidence of abnormal neurological findings until after the 
veteran sustained a 1987 post-service motor vehicle accident 
with T3-T4 compression fracture, and later cervical spine 
stenosis requiring cervical laminectomy, among other 
injuries.  Dr. K. opined that the veteran's spasticity in the 
lower extremities was due to the post-service cervical spine 
injury.  Dr. K's opinion appears to contradict Dr. S's 
opinion as to whether the veteran's limitation of lumbar 
motion is due to the service-connected low back disability or 
is due to post-service spinal injury.   

Dr. T. opined that the manifestations of the veteran's low 
back disability were low back pain and limited range of 
motion of the lumbar spine.  However, Dr. T. also stated that 
the neurology specialist suspected that the veteran's muscle 
spasms were of spinal cord origin, apparently referring to 
cervical spine injury, and indicated that additional 
diagnostic evaluation (electromyogram (EMG), nerve conduction 
velocity (NCV), magnetic resonance imaging (MRI) was 
required.  It appears that Dr. T. has provided two 
alternative opinions as to the etiology of the veteran's 
current lumbosacral limitation of motion.  Dr. T. further 
noted his reliance for his rationale on a July 26, 2006 
neurologic opinion; neurologic opinion of record, from Dr. 
K., was rendered in October 2006.  Dr. K. indicated that no 
further diagnostic testing was required.  Because Dr. T.'s 
report reflects reliance on a report which does not appear to 
be of record, the Board is unable to determine the probative 
value of that report.  Moreover, the reports of Dr. T. and 
Dr. K. are contradictory as to whether additional diagnostic 
testing is required.

Dr. S. did not provide an opinion as to whether a disorder 
manifested by blood clots was present.  Dr. T. opined that, 
if suspected lumbar radiculopathy were confirmed, a medical 
opinion as to the relationship between the service-connected 
disability and risk factors such as compromised ambulation 
and movement could be rendered.  Dr. K. stated that the 
veteran did not have lumbar radiculopathy, and did have a 
current clotting disorder, but did not opine as to whether 
there was or was not a relationship between that disorder and 
the veteran's service-connected disability.  

Further development and reconciliation of the various 
opinions of record is necessary to assist the Board to 
evaluate the evidence.  Accordingly, the case is REMANDED for 
the following action:

1.  Obtain current VA treatment records from 
October 2006 to the present.

Obtain any and all VA clinical records for 
July 26, 2006, to include  any treatment, 
examination, consultation, or other report 
from a neurologist identified as Dr. S. by Dr. 
T in his July 2006 VA examination (last name 
is included in Dr. T's report).  

2.  After obtaining authorization from 
veteran, obtain private clinical records from 
the private facility at which 2001 cervical 
spine surgical treatment was obtained 
(identified in the record as "Presbyterian 
Hospital") (see August 2006 VA examination 
report, Dr. JHT, June 2002 orthopedic spine 
consultation).

3.  Afford the veteran an opportunity to 
identify or submit any additional relevant 
evidence.  

4.  Afford the veteran VA examination by a 
board of VA physicians, to include, at a 
minimum, an orthopedist and a neurologist, 
Board-certified if possible.  The RO should 
specify for the board the exact nature of the 
low back disability for which service 
connection has been granted.  The claims 
folder must be made available to the examiners 
in conjunction with the examination.  All 
indicated diagnostic testing should be 
conducted, to include EMG, NCV, and MRI 
studies.  If any of these tests are deemed to 
be unnecessary, a rational for such findings 
must be recorded in the report.  The panel 
report should discuss the results of 
diagnostic testing and sufficiency of testing 
conducted.

The board should issue a consensus examination 
report.  The report should discuss review of 
pertinent documents, including the veteran's 
August 1969, November 1970, and July 1972 
service treatment and examination records, 
October 1972, January 1974 and May 1974 VA 
examination reports, post-service treatment 
records, including records from February 1987 
to the present, to include the report of 
September 1989 T3-T4 decompression and the 
report of private 2001 cervical spine surgery, 
and the reports of VA examinations conducted 
in 2006.  

The board's examination report should describe 
the veteran's current range of motion of the 
thoracolumbar spine, in degrees, noting range 
of motion without and with pain, effect of 
repetitive movement, and whether there is 
lumbar muscle spasm.  The panel should state 
whether there is weakened movement, excess 
fatigability, or incoordination of movement of 
the lumbar spine, and whether there is 
additional loss of motion on flare-ups of 
pain.  

Then, the board should provide a consensus 
opinion addressing each of these questions:

(a) What is the likelihood that lumbar muscle 
spasm, if present, and/or current limitation 
of motion of the lumbar spine are 
etiologically due to service-connected 
lumbosacral pathology?  Please express the 
likelihood as "at least as likely as not" (a 
likelihood of 50 percent or greater), "more 
than likely," or "unlikely." 

(b) What is the likelihood (as likely as not, 
very likely, very unlikely) that the veteran's 
current lumbar muscle spasm and limitation of 
motion of the lumbar spine are etiologically 
due to pathology for which service connection 
is not in effect?

(c) Provide an opinion as to whether the 
October 2006 opinion that current neurologic 
symptoms/disorder(s) of the lower extremities 
is due to post-service injury rather than 
service-connected lumbar disability remains 
accurate.

5.  Review the evidence and the panel report.  
If the Veteran has a current thromboembolytic 
disorder, or residuals thereof, to include use 
of Coumadin, a medical opinion as to the 
etiology of that disorder is required, afford 
the Veteran VA internal medicine examination.  
The examiner should discuss review of 
pertinent documents, including the veteran's 
service treatment records, post-service 
treatment records, including private and VA 
clinical records from 2001 to the present, and 
the reports of VA examinations conducted in 
2006.  The examiner should assign a diagnosis 
for the Veteran's current thromboembolytic 
disorder and residuals, and address the 
following question:

What is the likelihood that the veteran's 
current thromboembolytic disorder is either 
(a) etiologically due to his service-connected 
lumbar disability, or (b) is permanently 
aggravated by service-connected lumbar 
disability?  Please express the likelihood as 
"at least as likely as not" (a likelihood of 
50 percent or greater), "very likely" or 
"unlikely."  

6.  Readjudicate the veteran's claims.  If a 
benefit sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




